Title: To John Adams from John Quincy Adams, 5 October 1817
From: Adams, John Quincy
To: Adams, John


				
					Dear Sir.
					Washington 5th: October 1817
				
				Yesterday your kind Letter of 29 September came to hand I thank you for your Congratulations upon my arrival here—My Wife and our family relations at this place are well. I was happy to meet the President here, but had the pleasure of seeing him only once before he departed for his Seat in Virginia.I am breaking in to the business of my Office. I find it even now as burdensome as I had expected, and how I shall be able to get through the Winter is yet a problem for solution.—The moral difficulties have not yet began to present themselvesGeorge no doubt was as much delighted as you were to find your Fanning, and I hope will derive great instruction and benefit from with your assistance from it.—Let me entreat you to keep John and Charles strictly to the rule of returning to Boston, on Sunday Evening so that they may lose no school time.—Their voyages and travels have thrown them so much in arrear in their Classical studies that I am anxiously hoping they will now endeavour to retrieve the time lost.Your political calm will not last long. Even now two of the principal States in the Union Pensylvania and Kentucky are in violent fermentation upon electioneering questions.—The fever as yet is confined to them, but will be very likely to spread before long throughout the Union.—There are several questions relating to our foreign policy in embargo which will be likely to produce heats and dissentions and you well know that in our Country, the Passions always at work, will never suffer opinions for any length of time to harmonize.Should you see Mr: G. Apthorp, will you have the goodness to tell him that I have ordered his Plants, which will be sent according to his directions.Ever faithfully your’s
				
					
				
				
					7 Octr. I have received your Letter of 30 Septr:
				
			